DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant’s submission filed 07 September 2022 has been entered.  Claims 24-35, 37-42 and 45-56 are pending; claims 24, 30, 33, 37 and 39 are amended; and claims 54-56 are newly added.


Response to Arguments
Applicant's arguments filed 07 September 2022 have been fully considered but they are not persuasive.  Upon further consideration of the amended claims and the teachings of Packer in view of Ellis, the amended claims are not sufficient to overcome the obviousness rejection.  Packer teaches a computing device in a defibrillator as well as a tablet configured to transmit compression and ventilation feedback to various personal devices.  These devices which obviously include the wrist-worn display taught by Ellis.  The new claims do no distinguish over the prior art.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The metes and bounds of the claim cannot be determined by the examiner because the claim depends from cancelled claim 36.  In effort to promote compact prosecution, the examiner is interpreting claim 37 as depending from claim 24.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 24, 26-33, 35, 37-42 and 45-56 are rejected under 35 U.S.C. 103 as being unpatentable over Packer et al. (US 2012/0123224) in view of Ellis et al. (US 2010/0056876).

[Claims 24, 45-46] Packer discloses a medical system for assisting at least one rescuer in providing resuscitative care to a patient (CPR indications may be displayed to a rescuer while he or she is performing CPR) [pars. 0006-0007, 0024], the medical system comprising: 
a plurality of sensors (electrodes, #108, accelerometer assembly, #110, and airflow sensor, #106) configured to at least sense a plurality of signals indicative of performance of cardiopulmonary resuscitation (CPR) by the at least one rescuer (depth and rate of chest compression and rate of ventilation) [pars. 0027-0029, 0033-0034], 
a remote computing device (tablet, #116), the tablet comprising one or more output devices (graphical display in the form of a touchscreen) [pars. 0026, 0030]; and 
at least one computing device in a defibrillator (defibrillator, #112) [par. 0031], wherein the computing device is configured to 
receive the plurality of signals indicative of the performance of CPR by the at least one rescuer [pars. 0029, 0033], 
analyze the plurality of signals to determine feedback regarding the performance of CPR by the at least one rescuer, the feedback comprising both compression feedback (e.g. telling the rescuer he or she is applying compressions too quickly or too slowly or pushing too hard or too soft) [par. 0029] and ventilation feedback (telling a rescuer to squeeze the ventilation bag 104 harder or softer, or faster or slower) [par. 0034], and 
transmit the compression feedback and the ventilation feedback to a tablet, (the defibrillator may communicate through a short range wireless data connection with the tablet) [par. 0030] and
receive a signal from the tablet (e.g. via Bluetooth) from the tablet, based on actions of the at least one rescuer, the compression feedback and/or the ventilation feedback via the one or more output devices (the processing of primary information to obtain secondary information may be performed by the defibrillator 112, the tablet 116, or a combination of the two, and the two devices may communicate back and forth in various manners to provide to each other information they have received or processed) [par. 0031].
Packer discloses the computing device (defibrillator) communicates with the tablet to provide feedback to the rescuer.  Packer further discloses that alternatively or in addition to the tablet, feedback may be provided to a wireless headset or other form of personal device such as a smartphone [par. 0035].  However, Packer does not explicitly disclose a wrist-worn device configured to be worn by at least one rescuer for providing/displaying the feedback from the defibrillator and/or tablet.
Ellis discloses an analogous wearable physiological measurement system wherein the position of a display may be adjusted according to a wearer’s preference and may be located on a hand or a wrist watch type device physically separate from an accelerometer [pars. 0045, 0219, 0255-0256, 0259].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the system of Packer to include a wrist-worn device physically separate from the chest compression sensor, as taught by Ellis, in order to improve the operation of the system by enabling a rescuer to more easily view the display of feedback during the performance of CPR.

[Claim 26] Packer discloses the tablet and defibrillator comprise memory to store identifiers associated with patients and rescuers associated with the devices such that the system may later be queried so as to deliver data for all incidents that particular rescuers have been involved in [pars. 0036-0037].  It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the wrist-worn device rendered obvious by Packer in view of Ellis to store a unique identifier, as taught by Packer with respect to the tablet, in order to keep accurate records regarding both the rescuer and patient associated with the wrist-worn device.

[Claim 27] Packer discloses the plurality of sensors comprises an airflow sensor (#106) coupled to a ventilation bag (#104) [par. 0033].

[Claim 28] Packer discloses the tablet provides a communications network node in a communications network comprising a plurality of wearable computing devices corresponding to a plurality of emergency response team members (the tablet communicates through Bluetooth with the defibrillator to receive the electrode and accelerometer signals, and the tablet also communicates through Bluetooth with the airflow sensor) [pars. 0026, 0031, 0034, 0036].  It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the wrist-worn device rendered obvious by Packer in view of Ellis to serve as the communications network node since the wrist-worn device is an alternative to the tablet.

[Claim 29] Packer discloses the tablet if further configured to the paired with the communications network (paired to the Bluetooth network or another wireless network) [pars. 0026, 0031, 0034, 0036].  It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the wrist-worn device rendered obvious by Packer in view of Ellis to  pair to the communications network since the wrist-worn device is an alternative to the tablet.

[Claim 30] Packer discloses the at least one computing device is configured to transmit information to a central management system (central server system, #120) [pars. 0036, 0046].

[Claim 31] Packer discloses the feedback comprises a visual indicator to switch tasks (prompt rescuers to switch places) [pars. 0059-0060].

[Claim 32] Packer in view of Ellis renders obvious providing a visual indication on wrist worn devices to rescuers to the switch places but do not explicitly disclose using cycling arrows.  However, the design of cycling arrows is considered an aesthetic design choice, and the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art [In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)].  

[Claims 33, 49] Packer in view of Ellis discloses the at least one rescuer is a first rescuer, the wrist-worn device is a first wrist-worn device, and the one or more output devices are one or more first output devices (a rescuer performing compressions receives chest compression feedback e.g. telling the rescuer he or she is applying compressions too quickly or too slowly or pushing too hard or too soft) [par. 0029], the medical system further comprising a second wrist-worn device configured to be physically worn on a wrist of a second rescuer, the second wrist-worn device comprising one or more second output devices, and wherein the second wrist-worn device is configured to receive a signal from the tablet for the second wrist-worn device to display, based on actions of the second rescuer, the compression feedback and/or the ventilation feedback via the one or more second output devices of the second wrist-worn device (another rescuer performing ventilation receives ventilation feedback e.g. telling a rescuer to squeeze the ventilation bag 104 harder or softer, or faster or slower) [par. 0034].  Packer discloses multiple rescuers receive instructions specific to their role, where one may have a role of operating the defibrillator (#112), and the other may have the role of operating the ventilation bag (#104). In this manner, the two rescuers may avoid being accidentally prompted, distracted, or confused by instructions that are not relevant to them [par. 0035].  It would have been obvious to one of ordinary skill in the art before the effective filing date to use a second wrist-worn device to achieve this goal.

[Claim 35] Packer discloses input (physical data of the rescuers) may be monitored to determine when to change the feedback being displayed on the tablet in response to determining, from the input, that a rescuer is fatiguing [pars. 0059-0060].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include this monitoring and change in display function within the wrist-worn device rendered obvious by Packer in view of Ellis in order to perform CPR performance.

[Claim 37] Packer in view of Ellis renders obvious configuring the computing device to determine if the at least one rescuer is currently administering chest compressions to the patient, and transmit a signal for the wrist-worn device to display the compression feedback in response to determining that the at least one rescuer is currently administering chest compressions to the patient [Packer: pars. 0029, 0055, 0059-0060].

[Claims 38, 48] Packer discloses the plurality of sensors comprises one or more of ECG electrodes (#108) [pars. 0027-0028, 0030], accelerometers (#110) [par. 0028], or an airflow sensor (#106) [par. 0033].

[Claim 39] Packer discloses the computing device is configured to transmit a signal for the wrist-worn device to provide haptic feedback associated with chest compression motion of the patient (feedback provided to the user can be any form of sensory feedback e.g., visual feedback, auditory feedback, or tactile feedback) [par. 0030, 0108].  It would have been obvious to one of ordinary skill in the art before the effective filing date to implement haptic (i.e. tactile) feedback in the wrist-worn device rendered obvious by Packer in view of Ellis in order to provide the rescuer feedback that does not require diverting his or her eyes for performing CPR.

[Claim 40] Packer in view of Ellis discloses the feedback corresponding to the compression feedback comprises a visual color change on a display of the wrist-worn device (values outside a desired range may be displayed in red, while values at the edge of the range may be displayed in yellow, and values inside the range may be displayed in green) [par. 0066].  It would have been obvious to one of ordinary skill in the art before the effective filing date to implement color change feedback in the wrist-worn device rendered obvious by Packer in view of Ellis in order to provide the rescuer feedback that can be analyzed with a glance.

[Claims 41, 53] Packer discloses the plurality of sensors comprises a chest compression sensor having one or more accelerometers [par. 0028].

[Claim 42] Packer discloses the chest compression sensor is disposed within a puck (CPR puck) [par. 0059] or an electrode assembly [par. 0028].

[Claims 47, 50] Packer discloses multiple rescuers receive instructions specific to their role, where one may have a role of operating the defibrillator (#112), and the other may have the role of operating the ventilation bag (#104). In this manner, the two rescuers may avoid being accidentally prompted, distracted, or confused by instructions that are not relevant to them [pars. 0035, 0059-0060].  

[Claim 51] Packer discloses the plurality of sensors comprises a chest compression sensor having one or more accelerometers [par. 0028] and the at least one processor of the defibrillator is further configured to receive, from the chest compression sensor, one or more signals indicative of chest compression motion [pars. 0029, 0033], and analyze the one or more signals indicative of the chest compression motion to determine at least one chest compression parameter and generate the chest compression feedback based on the at least one chest compression parameter (e.g. telling the rescuer he or she is applying compressions too quickly or too slowly or pushing too hard or too soft) [par. 0029].

[Claim 52] Packer in view of Ellis renders obvious configuring the at least one processor of the defibrillator to determine if the rescuer is currently administering chest compressions to the patient, and wherein the remote computing device (tablet) is configured to transmit a signal for the wrist-worn device to display the chest compression feedback in response to determining that the rescuer is currently administering chest compressions to the patient [Packer: pars. 0029, 0055, 0059-0060].

[Claim 54] Packer discloses the tablet is configured to receive data from the airflow sensor [par. 0034]. 

[Claim 55] Packer discloses the sensors or sensor packages comprises an airflow sensor [par. 0034]. 

[Claim 56] Packer discloses the remote computing device comprises a tablet, and the tablet is configured to receive data from the airflow sensor [par. 0034]. 


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Packer et al. (US 2012/0123224) in view of Ellis et al. (US 2010/0056876) as applied to claim 24 above, and further in view of Swartzentruber (US 2003/0155389), of record.

[Claim 25] Packer in view of Ellis renders obvious the use of the wrist-worn device but does not disclose the wrist-worn device comprises a band formed of springy metal bands that wraps around the wrist upon the application of pressure.
Swartzentruber discloses a slap on watch comprising a slap on band including a bistable spring metal band (Fig. 1 #12) which coils around a human wrist when slapped against the wrist [abstract; par. 0038].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the wrist-worn device rendered obvious by Packer in view of Ellis to include one or more bistable spring metal bands, as taught by Swartzentruber, in order to securely attach the wrist-worn device to the rescuer.  It would be obvious to use multiple bistable spring metal bands because the court has found that mere duplication of parts has no patentable significance unless a new and unexpected result is produced [In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)].  


Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Packer et al. (US 2012/0123224) in view of Ellis et al. (US 2010/0056876) as applied to claim 24 above, and further in view of Adler et al. (US 2012/0127157).

[Claim 34] Packer discloses using one or more sensors coupled with a device (a pulse oximeter attached to a CPR puck) wherein the one or more sensors are configured to sense one or more parameters that indicate a fatigue level, i.e. physical decline, of the rescuer (readings of the rescuer's blood oxygen level and pulse rate may be used to determine that the rescuer is fatiguing) [par. 0059].  Packer in view of Ellis does not disclose a pulse oximeter within the wrist-worn device.
Adler discloses a wrist element (Fig. 7 #610) comprising a pulse oximeter, local display system (Fig. 7 #130) and transmission means [par. 0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wrist-worn device rendered obvious by Packer in view of Ellis to include a pulse oximeter as taught by Adler in order to measure the fatigue of a rescuer and provide feedback as taught by Packer.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        04 October 2022